Fourth Court of Appeals
                                     San Antonio, Texas
                                           September 1, 2021

                                          No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                  v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 14-08-00158-CVL
                             Honorable Russell Wilson, Judge Presiding


                                            ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

       On August 30, 2021, all parties to this appeal jointly filed an Amended Joint Motion for
Oral Argument Schedule. The Court GRANTS the parties’ motion, and ORDERS that the
schedule for oral argument will be as follows:

           Statoil’s Opening Argument:          15 minutes
           Repsol’s Opening Argument:           15 minutes
           Matrix’s Argument:                   15 minutes
           OGE’s Argument:                      15 minutes
           Statoil’s Rebuttal Argument:         10 minutes
           Repsol’s Rebuttal Argument:          10 minutes


           It is so ORDERED September 1, 2021.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT